Title: To Alexander Hamilton from Elisha Boudinot, 23 May 1796
From: Boudinot, Elisha
To: Hamilton, Alexander


New Ark [New Jersey] 23 May. 1796
My dear sir
I am very happy that your endeavors to extricate Mr. Duer will occasion your so far investigating his affairs, as to enable you to do justice to a very injured character. When the misfortunes of life, or the frowns of fortune have thrown a man in the shade the generality of the world have too little feeling to investigate before they Judge, and too great a propensity to censure unheard, he is therefore at once condemned and kept in oblivion as long as malice & envy can have their effects. I know your conduct is swayed by entirely different motives; and that if convinced of the rectitude of a mans conduct, misfortunes will not prevent, but, urge, your helping hand to restore him to life again. It is this belief of your character that induces me to trouble you with what I know of my friend’s conduct in his connection with Mr. Duer. I know his virtue, his integrity, his purity of intention, and therefore if the whole world should forsake him, I would support him to the utmost of my ability, trusting for his and my vindication, to that awfull day when the secrets of all hearts will be revealed.
When Mr. Pintard first engaged in the line of a Broker, he was young, sanguine and full of spirits, his abilities soon introduced him to very handsome business. It was then Mr. Duer made a proposition to him, to go to Europe for him, offering him certain conditions. He consulted his Uncle, who was cautious, and had not the best opinion of Mr. D.—he advised him against it—he sent for me. I told him, to make out an account of the profits of his business for two Months then past, to go to Mr. D. shew it to him, and inform him, “that he had a young growing family, was inexperienced, and threw himself entirely on his generosity—if he knew the business he wanted to send him upon, would be more advantageous to him than that in which he was in, he would go” and I was confident Mr. D. as a man of science, character and liberality would never deceive him. He did so, and Mr. D—— said at once, that his business was so good, he would not advise him to leave it and accept of his offers—but that he would advise him to continue in the line he was in, and he would increase his business by giving him his own—complaining that he had employed several agents who had made their own fortunes, and then turned their backs on him, and treated him with ingratitude. This frankness entirely won the heart of Mr. P—— and he soon after engaged in his business; but as I understood the matter, not to become bound for him in any instance. The saturday after our return from organizing the manufacturing Society at Trenton, I received an express from Mr. P. that he wanted to see me; I went in, and found his Uncle with him in great distress—saying that during the weeks absence of Mr. D. he had been called upon unexpectedly, to pay off several of his notes due at the bank, which Mr. D. had not given him any notice were due and that he might not be charged with ingratitude, in the absence of Mr. D—— he had been induced to indorse notes, to redeem those at the bank—and they wanted me to go to Mr. D. and endeavor to find out how his circumstances were &c. My answer was that from the little acquaintance I had with Mr D—— I believed him to be a man of honor, delicacy and pride—that he would feel himself hurt, at the Idea of Johnny’s doubting his ability and his pride would be wounded at his communicating it to me—that I would therefore advise him to go with the same openness and candour as at first and know from himself his true situation, and whether he was safe in what he had done for him. This advise he said he would follow—and it being saturday afternoon, I left town. The result will appear in the extract of a few lines from two or three letters I received from him at that time which I kept, and which he does not know are in existence—and which will be more forcible than pages of comments from me—first giving an extract from a letter brought me by Mr. D. on his way to Trenton—as an inlet to what followed.
26 Novr. 1791. “You will find from Duer who is my friend & who has my best services; that his prospects are unbounded—and were I to work night & day he alone wd. furnish me ample employment & that profitable. I have unbounded confidence in him, which I believe is reciprocal and I am determined to conduct myself in such a way by strict attention to my accounts that I will be a Cæsars wife to him. I flatter myself he never was better served, I am sure never more honestly. I fear nothing whilst he has life, for as to resource he is a most wonderfull man, he is really an Atlas”!

4 Decr. 1791 (the day after I left him to follow the advice I mentioned before)
“I have spent the whole of this afternoon with Col. Duer, who dined with me. You will be kind eno. not to drop a lisp of my communications to you to any one else in the world. With respect to contingencies, I must risk the event, but he assures me that he is solid & immensely rich. My greatest risk is his not investigating his accounts with me and leaving every thing to my discretion. However I shall walk strait and trust to an upright conduct of his affairs for his approbation.”
6 Decr. 1791. “Col. Duer spent yesterday evening with me, when we had a long conversation and full investigation of his business committed to me. From every circumstance, his assurance, and more his honor, I feel perfectly secure in committing myself to any extent on his account. I consider him next to yourself my best friend, and where I fix my confidence is unbounded. I find a reciprocal sentiment on his part, indeed what proof so clear, as laying himself entirely at my mercy; I trust the issue will prove his opinion of my Zeal & friendship not misplaced. I shall from this moment go forward into every engagement on his account with as much alacrity as ever I undertook anything in my life.”
I will not trouble you farther with extracts; these are sufficient to convince a candid mind; that he engaged in the business with a warm, inexperienced tho’ sincere mind, and not that of a swindler or sharper. The consequence of this Zeal & confidence is too wellknown—the sufferings, the torture of mind, as well as distress of body he has undergone for these four years past—if known, would be sufficient to soften the hearts of his most obdurate creditors even those of a LeRoy & Bayard, altho’ they ma⟨y⟩ suppose their hearts & feelings so incruscated with Gold, as to be impervious to the darts of distress & misfortune.
I have informed Mr. P. of your wish to have a short journal of his endeavors to satisfy Mr. D. and his creditors which he will make out and forward you immediately. He has constantly offered to surrender every farthing he has in the world to his creditors that his worst enemies might be the assignees—and that if ever it should appear a farthing was kept back, that the whole should be void. I am confident that if they had given him a letter of licence for ten years, from his exertions, he would have been enabled to have paid them all off—but nothing short of his death appears will be satisfactory to them and they would have been gratified in that long ago, if his lott had been cast anywhere, but where it is.
I should not have troubled you on any other subject with so long a letter but where humanity is engaged, I know, you will not only read it, but interest yourself in its behalf. If your endeavors fail—I give up all hopes of any thing being done, until a general bankrupt law takes place—and when that will be Heaven only knows. I do not choose to trust my Clerks to copy this and am too much hurried to do it myself—you will therefore excuse the manner in which it comes.
I am dear sir   with esteem   Your most Obt. Servt
Elisha Boudinot
P. S. I set off tomorrow morning and shall be gone the remainder of the week, as soon as I return, will send ⟨– – –⟩ letter, if it is not forwarded before he will set about it, immediately.
